DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/05/20 and 10/22/20 are being considered by the examiner.
Claim Objections
Claims 3 are objected to because of the following informalities:  
Regarding claim 3 line 4, “the brushless motor side” should be changed to –a brushless motor side--.
Regarding claim 5 line 3, “the electronic substrate side” should be changed to – an electronic substrate side--.
Regarding claim 6 lines 2- 3, “the diameter” should be changed to – a diameter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US 10,938,262 B2).
Regarding claim 1, Hattori teaches an on-vehicle brushless motor device, comprising: 
a brushless motor (1, fig 1) including a rotor (40) and a stator (50) which includes a plurality of coils (53) arranged around the rotor (40), and 
an electronic substrate (70) arranged on a side opposite to an output side of the brushless motor (1) along a plane intersecting an axial direction (A) of the rotor (40), 
the on-vehicle brushless motor device further includes a soldering portion (75) which connects a coil wire (C ) of the coil (53) and the electronic substrate (70, fig 16).

    PNG
    media_image1.png
    575
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    409
    media_image2.png
    Greyscale

Regarding claim 2, Hattori teaches a holder unit (100) including a connector terminal (200) for connecting the electronic substrate (70) and an external device (230), and a holder (130) disposed between the electronic substrate (70) and the brushless motor (1) to support the electronic substrate (70).
Regarding claim 3, Hattori teaches the electronic substrate (70) includes a through hole (71, fig 15) penetrating the electronic substrate (70) in the axial direction, and the holder (130) includes a guide hole (110) for guiding the coil wire (C ) from the brushless motor side to the through hole (71) of the electronic substrate (70).
Regarding claim 4, Hattori teaches the guide hole (110) includes a tapered passage portion (fig 22) formed such that a hole diameter decreases as a distance from the rotor increases in the axial direction (see fig 22).
Regarding claim 7, Hattori teaches the soldering portion (75, fig 16) connects the coil wire (C ) arranged to protrude from the through hole of the electronic substrate (70) on a side opposite to the rotor (40) and an inner peripheral surface of the through hole (71).
Regarding claim 10, Hattori teaches a method of manufacturing an on-vehicle brushless motor device, comprising steps of:
arranging an electronic substrate (70) on a side opposite to an output side of a brushless motor (1) along a plane intersecting an axial direction (A) of a rotor (40) of the brushless motor (1); 
passing a coil wire (C ) of a coil (53) constituting a stator (50) of the brushless motor (1) through a through hole (71) of the electronic substrate (70); and 
soldering the coil wire (C ) protruding from the through hole (701 to the electronic substrate (70, fig 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Horizumi (US 2016/0336831 A1).
Regarding claim 5, Hattori teaches the claimed invention as set forth in claim 4, except for the added limitation of the guide hole includes a substrate-side passage portion connecting an opening end of the guide hole on the electronic substrate side and the tapered passage portion, and the substrate-side passage portion has a passage diameter that is uniform in the axial direction.
Horizumi teaches an electric motor having a holder (21, fig 2) wherein the guide hole (22) includes a substrate-side passage portion (22a) connecting an opening end of the guide hole (22) on the electronic substrate side (side 21d) and the tapered passage portion (22b), and the substrate-side passage portion (22a) has a passage diameter that is uniform in the axial direction (fig 2) to secure the coil wire in place.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori’s on-vehicle brushless motor with the guide hole includes a substrate-side passage portion connecting an opening end of the guide hole on the electronic substrate side and the tapered passage portion, and the substrate-side passage portion has a passage diameter that is uniform in the axial direction as taught by Horizumi.  Doing so would secure the coil wire in place.
Regarding claim 6, Hattori teaches the claimed invention as set forth in claim 3, except for the added limitation of the diameter of the opening end of the guide hole on the electronic substrate side is smaller than the diameter of the through hole.
Horizumi teaches an electric motor having a holder (21, fig 2) wherein the diameter of the opening end of the guide hole on the electronic substrate side (small-diameter portion 22a) is tightly holes the coil terminals (13b, para [0057]), while the upper end of each coil terminal (13b) is inserted into a through-hole of a land formed in the control circuit board (18, para 0061]).  Therefore, a diameter of the through-hole at least equal or larger than the diameter of the opening end of the guide hole on the electric substrate side (22a) to tightly secure the coil wire to the circuit board.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori’s on-vehicle brushless motor with the diameter of the opening end of the guide hole on the electronic substrate side is smaller than the diameter of the through hole as taught by Horizumi.  Doing so would tightly secure the coil wire to the circuit board.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Yoneda et al. (US 9742239 B2).
Regarding claim 8, Hattori teaches the claimed invention as set forth in claim 3, except for the added limitation of the electronic substrate includes a metal foil terminal portion disposed adjacent to the through hole, and the soldering portion connects the metal foil terminal portion and the coil wire passing through the through hole and disposed along the metal foil terminal portion.
Yoneda teaches a motor having an electronic substrate (50, fig 5) includes a metal foil terminal portion (62) disposed adjacent to a through hole (56, fig 3), and the soldering portion(53)  connects the metal foil terminal portion (62) and the coil wire (34) passing through the through hole (56) and disposed along the metal foil terminal portion (62, fig 3) to provide electric connecting between electronic components.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori’s on-vehicle brushless motor with the electronic substrate includes a metal foil terminal portion disposed adjacent to the through hole, and the soldering portion connects the metal foil terminal portion and the coil wire passing through the through hole and disposed along the metal foil terminal portion as taught by Yoneda.  Doing so would provide electric connecting between electronic components.
Regarding claim 9, Hattori teaches the claimed invention as set forth in claim 3, except for the added limitation of the electronic substrate includes a metal foil terminal portion disposed on a surface of the electronic substrate opposite to the rotor, and a resist, which is disposed on the metal foil terminal portion, including a first opening portion through which the coil wire penetrates along the axial direction and a second opening portion provided separate from the first opening portion and causing at least a part of the metal foil terminal portion to be exposed therethrough, and the soldering portion connects the metal foil terminal portion and the coil wire via the second opening portion.
Yoneda teaches a motor having an electronic substrate (50, fig 3) includes a metal foil terminal portion (62) disposed on a surface of the electronic substrate (61) opposite to the rotor (10), and a resist (63), which is disposed on the metal foil terminal portion (62), including a first opening portion (63a, see examiner annotation fig 5 below) through which the coil wire penetrates along the axial direction and a second opening portion (63b) provided separate from the first opening portion (63a) and causing at least a part of the metal foil terminal portion (62) to be exposed therethrough, and the soldering portion (53) connects the metal foil terminal portion (62) and the coil wire (34) via the second opening portion (63b) to provide electric connecting between electronic components.

    PNG
    media_image3.png
    401
    542
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori’s on-vehicle brushless motor with the electronic substrate includes a metal foil terminal portion disposed on a surface of the electronic substrate opposite to the rotor, and a resist, which is disposed on the metal foil terminal portion, including a first opening portion through which the coil wire penetrates along the axial direction and a second opening portion provided separate from the first opening portion and causing at least a part of the metal foil terminal portion to be exposed therethrough, and the soldering portion connects the metal foil terminal portion and the coil wire via the second opening portion as taught by Yoneda.  Doing so would provide electric connecting between electronic components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamasaki et al. (US 9088195 B2) teaches a heat sink of a drive apparatus includes a heat receiving surface located in a rising direction from an end surface wall of a motor case formed in an axial direction of the motor case. A power module is arranged along the heat receiving surface of the heat sink. A control circuit substrate includes a control circuit for controlling driving of a motor and is electrically connected to the power module. A power circuit substrate is supplied with currents supplied to winding wires, and is electrically connected to the power module. In the drive apparatus, the motor case, the control circuit substrate, the power module and the power wiring part are arranged in this order in an axial direction. The power module is arranged longitudinally relative to the end surface wall in the axial direction of the motor case.
Urimoto et al. (US 20180093698 A1) teaches a control unit for controlling an electric motor has on a wiring board at least an inverter circuit including two or more switching devices for supplying an electric current to the electric motor and a CPU for outputting command signals to the inverter circuit; the control unit, as an inverter module in which the wiring board is mounted in a housing with which a connector is integrated, is integrally fixed to the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834